Exhibit 10.3

 



July 30, 2015

 

 

Robert Sand, CEO

FBEC Worldwide, Inc.

1621 Central Avenue

Cheyenne, WY 82001

 

Re: Letter of Resignation of Darren Hamans

 

 

Dear Robert,

 

I am tendering my immediate resignation as an Employee and Director of FBEC
Worldwide, Inc. as of July 30, 2015.

 

My decision was based upon how I could better serve the company as an outside
contractor. I look forward to our continued relationship in the future.

 

 

Sincerely,

 

[image_007.jpg]

Darren Hamans

